Conviction is for misdemeanor theft. Punishment, six months in the county jail.
Our State's Attorney has filed a motion to dismiss the appeal because the transcript was not prepared and forwarded as required by law. The indorsement on the back of the transcript shows it to have been delivered to defendant's attorney. This is not in compliance with Article 931 of the Code of Criminal Procedure, which reads:
"As soon as a transcript is prepared, the clerk shall forward the same by mail or other safe conveyance, charges paid, enclosed in an envelope, securely sealed, directed to the clerk of the Court of Criminal Appeals."
This court has held that the provisions of said article must be complied with, and that in the absence of such compliance the appeal will be dismissed. Dyer v. State, 44 Tex.Crim. R.,68 S.W. 685; McElroy v. State, Tex. Cr. R., 172 S.W. 1144; Lowery v. State. 92 Tex.Crim. R., 244 S.W. 147.
Attention is also called to the fact that the binding tape on the transcript does not bear the seal of the clerk of the trial court, but bears a seal of some kind of one of the attorneys for defendant.
The State's motion must be sustained and the appeal is ordered dismissed.
Dismissed. *Page 65